

113 S1507 IS: Tribal General Welfare Exclusion Act of 2013
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1507IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Moran (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to clarify the
		  treatment of general welfare benefits provided by Indian
		  tribes.1.Short titleThis Act may be cited as the
			 Tribal General Welfare Exclusion Act
			 of 2013.2.Indian general
			 welfare benefits(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting before section 140 the following new section:139E.Indian general
				welfare benefits(a)In
				generalGross income does not
				include the value of any Indian general welfare benefit.(b)Indian general
				welfare benefitFor purposes of this section, the term
				Indian general welfare benefit includes any payment made or
				services provided to or on behalf of a member of an Indian tribe (or any spouse
				or dependent of such a member) pursuant to an Indian tribal government program,
				but only if—(1)the program is
				administered under specified guidelines and does not discriminate in favor of
				members of the governing body of the tribe, and(2)the benefits
				provided under such program—(A)are available to
				any tribal member who meets such guidelines,(B)are for the
				promotion of general welfare,(C)are not lavish or
				extravagant, and(D)are not compensation for services.(c)Definitions and
				special rulesFor purposes of this section—(1)Indian tribal
				governmentFor purposes of this section, the term Indian
				tribal government includes any agencies or instrumentalities of an
				Indian tribal government and any Alaska Native regional or village corporation,
				as defined in, or established pursuant to, the Alaska Native Claims Settlement
				Act (43 U.S.C. 1601 et seq.).(2)DependentThe
				term dependent has the meaning given such term by section 152,
				determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B).(3)Lavish or
				extravagantThe Secretary
				shall, in consultation with the Tribal Advisory Committee (as established under
				section 3(a) of the Tribal General Welfare Exclusion Act of 2013), establish
				guidelines for what constitutes lavish or extravagant benefits with respect to
				Indian tribal government programs.(4)Establishment of
				tribal government programA program shall not fail to be treated
				as an Indian tribal government program solely by reason of the program being
				established by tribal custom or government practice.(5)Ceremonial
				activitiesAny items of
				cultural significance, reimbursement of costs, or cash honorarium for
				participation in cultural or ceremonial activities for the transmission of
				tribal culture shall not be treated as compensation for
				services..(b)Conforming
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting before the item relating to section 140 the following new
			 item:Sec. 139E. Indian general welfare
				benefits..(c)Statutory
			 constructionAmbiguities in section 139E of such Code, as added
			 by this Act, shall be resolved in favor of Indian tribal governments and
			 deference shall be given to Indian tribal governments for the programs
			 administered and authorized by the tribe to benefit the general welfare of the
			 tribal community.(d)Effective
			 date(1)In
			 generalThe amendments made
			 by this section shall apply to taxable years for which the period of limitation
			 on refund or credit under section 6511 of the Internal Revenue Code of 1986 has
			 not expired.(2)One-year waiver
			 of statute of limitationsIf
			 the period of limitation on a credit or refund resulting from the amendments
			 made by subsection (a) expires before the end of the 1-year period beginning on
			 the date of the enactment of this Act, refund or credit of such overpayment (to
			 the extent attributable to such amendments) may, nevertheless, be made or
			 allowed if claim therefor is filed before the close of such 1-year
			 period.3.Tribal Advisory
			 Committee(a)EstablishmentThe
			 Secretary of the Treasury shall establish a Tribal Advisory Committee
			 (hereinafter in this subsection referred to as the
			 Committee).(b)Duties(1)ImplementationThe Committee shall advise the Secretary on
			 matters relating to the taxation of Indians.(2)Education and
			 trainingThe Secretary shall,
			 in consultation with the Committee, establish and require—(A)training and
			 education for internal revenue field agents who administer and enforce internal
			 revenue laws with respect to Indian tribes on Federal Indian law and the
			 Federal Government’s unique legal treaty and trust relationship with Indian
			 tribal governments, and(B)training of such
			 internal revenue field agents, and provision of training and technical
			 assistance to tribal financial officers, about implementation of this Act and
			 the amendments made thereby.(c)Membership(1)In
			 generalThe Committee shall be composed of 7 members appointed as
			 follows:(A)Three members
			 appointed by the Secretary of the Treasury.(B)One member
			 appointed by the Chairman, and one member appointed by the Ranking Member, of
			 the Committee on Ways and Means of the House of Representatives.(C)One member
			 appointed by the Chairman, and one member appointed by the Ranking Member, of
			 the Committee on Finance of the Senate.(2)Term(A)In
			 generalExcept as provided in
			 subparagraph (B), each member’s term shall be 4 years.(B)Initial
			 staggeringThe first appointments made by the Secretary under
			 paragraph (1)(A) shall be for a term of 2 years.4.Other relief for
			 Indian tribes(a)Temporary
			 suspension of examinationsThe Secretary of the Treasury shall suspend
			 all audits and examinations of Indian tribal governments and members of Indian
			 tribes (or any spouse or dependent of such a member), to the extent such an
			 audit or examination relates to the exclusion of a payment or benefit from an
			 Indian tribal government under the general welfare exclusion, until the
			 education and training prescribed by section 3(b)(2) of this Act is completed.
			 The running of any period of limitations under section 6501 of the Internal
			 Revenue Code of 1986 with respect to Indian tribal governments and members of
			 Indian tribes shall be suspended during the period during which audits and
			 examinations are suspended under the preceding sentence.(b)Waiver of
			 penalties and interestThe
			 Secretary of the Treasury may waive any interest and penalties imposed under
			 such Code on any Indian tribal government or member of an Indian tribe (or any
			 spouse or dependent of such a member) to the extent such interest and penalties
			 relate to excluding a payment or benefit from gross income under the general
			 welfare exclusion.(c)DefinitionsFor purposes of this subsection—(1)Indian tribal
			 governmentThe term Indian tribal government shall
			 have the meaning given such term by section 139E of such Code, as added by this
			 Act.(2)Indian
			 tribeThe term Indian tribe shall have the meaning
			 given such term by section 45A(c)(6) of such Code.